                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KEVIN CAMPBELL,                                  CASE NO. C18-0274-JCC
10                          Petitioner,                MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s unopposed motion to extend time
18   (Dkt. No. 12). The motion is GRANTED. The deadline for Petitioner to file his amended § 2255
19   motion is EXTENDED to March 22, 2019. The Clerk is DIRECTED to provide a copy of this
20   order to Petitioner.
21          DATED this 4th day of March 2019.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Tomas Hernandez
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 1
